Citation Nr: 0031151	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for heart 
irregularities.

2.  Entitlement to service connection for left eye posterior 
vitreous floaters.

3.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected degenerative 
changes of the left ankle (left ankle disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1997 and June 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  In the April 1997 rating action, 
the RO denied service connection for heart irregularities and 
left eye posterior vitreous floaters.  In that same rating 
decision, the RO granted service connection for left 
iliotibial band syndrome with traumatic arthritis and for 
right elbow disability and assigned noncompensable 
evaluations for each of these disabilities, effective March 
1, 1997.  In the June 1998 rating decision, the RO granted 
service connection for left ankle disability and assigned a 
noncompensable evaluation, effective March 1, 1997.  The 
veteran has perfected appeals of both of these determinations 
to the Board.

In a December 1998 rating decision, the RO increased the 
evaluations of the veteran's left iliotibial band syndrome 
with traumatic arthritis and right elbow disability to 10 
percent each, effective March 1, 1997, and notified the 
veteran of this determination later that same month.  A July 
1999 Report of Contact reflects that the veteran indicated 
that he was satisfied with the December 1998 rating action 
that increased the evaluation of each of these disabilities 
to ten percent, effective March 1, 1997.  Accordingly, these 
issues have been withdrawn and are thus not before the Board.  
See 38 C.F.R. § 20.204(c) (2000).

As a final preliminary point, because the veteran has 
disagreed with the initial rating assigned for his left ankle 
disability, the Board has recharacterized this claim on the 
title page as involving the propriety of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


REMAND

In his April 1998 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
hearing conducted before a Member of the Board at the local 
VA office.  The RO acknowledged the veteran's request in a 
letter dated in May 1998.  A Report of Contact, dated later 
that same month, however, reflects that the veteran indicated 
that he wished to testify at a hearing held before RO 
personnel at the agency of original jurisdiction in lieu of 
appearing before a traveling Member of the Board; that 
hearing was conducted in October 1998.  In his October 1999 
Substantive Appeal (also on VA Form 9, Appeal to the Board), 
which perfected the appeal of his claim regarding the 
propriety of the initial rating assigned for his left ankle 
disability, however, the veteran again requested the 
opportunity to testify at a hearing held before a Member of 
the Board at the local VA office.  To date, the veteran has 
not been afforded the opportunity to appear at a hearing 
conducted before a traveling Member of the Board at the local 
VA office, and the claims file does not reflect that he has 
withdrawn his latter request for such a hearing.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.704 (2000).

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence or argument within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


